Case 1:17-cv-00295-MAC-ZJH Document 17 Filed 02/06/20 Page 1 of 1 PageID #: 90



                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              BEAUMONT DIVISION



RALPH LYNN FERGUSON, JR.

v.                                                   Civil Action No. 1:17CV295

J. KEITH STANLEY




                         CLERK’S ENTRY OF DEFAULT

      On this 6th day of January 2020, it appears from the affidavit in support of

default of Ralph Lynn Ferguson, Jr. that the defendants named below has failed to plead

or otherwise defend herein as provided by the Federal Rules of Civil Procedure.

      Now, therefore, the DEFAULT of the following named defendant is hereby

entered:


                                J. KEITH STANLEY




                                                      DAVID A. O’TOOLE, CLERK



                                                      By:
                                                                Deputy Clerk
